DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent in response to Applicant’s communication received on 4/17/2020  for the application number 16757304. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 3-5, 7-9, 12-14, and 16-19 are amended. Claims 20-22 are cancelled. Claims 1-19 are presented for examination. 
Priority
The application has a prior foreign application GB1717281.8 filed on 10/20/2017
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the number corresponding to the parts of the drawing as described in the specification. For. E.g. Fig 4. Fig 5  only shows different steps, however it’s not described in the drawings and it’s not clear how the process proceed Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure submitted on 4/17/2020, 7/27/2020 and 10/30/2020 were filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-8, 10-11, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noise gate  ( Wikipedia Noise gate article dated - 25 June 2017) and further  in view of Muesch  ( US Pub: 20100106507) 

Regarding claim 1, Noise gate teaches a  computer device for processing audio signals, the computer device including at least a processor and a memory, wherein the computer device is configured to: receive a bitstream comprising a combined audio signal, the combined audio signal comprising a first audio signal including speech and a second audio signal ( signal which includes audio and noise, Page 1, Page 3) ; compress ( compressed / comparable to compressor attenuate, Page 1)  the combined audio signal to provide a compressed audio signal by matching amplitudes of the first audio signal and the second audio signal (output level, Page 1, Fig on Page 1)  ; and control a dynamic range of the compressed audio signal to provide an output audio signal ( threshold control, Page 1) ; whereby a quality of the speech included in the output audio signal is improved   ( eliminate background noise, Page 2) 
Noise gate does not explicitly mentions receive a bitstream comprising combined audio signal
However Muesch teaches receive a bitstream comprising combined audio signal ( mixed audio signal is received, Fig 1 and Fig 7) 
Noise gate does not explicitly say the signal is in the form of bit stream, Muesch has a analogous process of receiving signal mixed with noise and the signal is processed in the form of bit stream. It would have been obvious for Noise gate to have the concept of Muesch before effective filing date since bitstream will be used to decode the audio signal for processing and the having the signal in the form of bit stream would yield a predictable result that the signal would be processed for further use 

Regarding claim 2, Noise gate as above in claim 1, wherein the computer device is configured to compress the combined audio signal by selectively reducing an amplitude of the second audio signal ( if signal falls below the threshold, Page 1-5) 
Regarding claim 5, Muesch as above in claim 1, teaches , wherein the computer device is configured to: receive a first bitstream including the first audio signal and a second bitstream including the second audio signal; and sum the first bitstream and the second bitstream ( speech and non speech signal, Para 0028) , thereby providing the combined audio signal ( mixing , Fig 1, Para 0028-0031) 

Regarding claim 7, Noise gate as above in claim 5, teaches wherein the computer device is configured to: adjust an amplitude of the second audio signal included in the second bitstream (  where "second audio signal" is represented by the drum track: "Recording usages": " ... the powerful reverberation added to the drums is cut off by the noise gate after a few milliseconds, Page 3, wherein the drum track can be second signal as suggested in Audio noise reduction ).

Regarding claim 8, Noise gate as above in claim 1, teaches , wherein the second audio signal comprises music ( drums, Page 3; combined voice and crackling sound, Page 4, under Recording usages ) 

Regarding claim 10, arguments analogous to claim 1, are applicable. In addition Noise gate teaches A method of processing audio signals on a computer device, the method being implemented by hardware of the computer device including at least a processor and a memory is performed by the apparatus of claim 1 ( electronic device or software, Abstract) 

Regarding claim 11, arguments analogous to claim 2, are applicable 
Regarding claim 14, arguments analogous to claim 5, are applicable 
Regarding claim 16, arguments analogous to claim 7, are applicable 
Regarding claim 17, arguments analogous to claim 8, are applicable 
Regarding claim 19, Noise gate teaches tangible non-transient computer-readable storage medium having recorded thereon instructions which when implemented by computer device including at least a processor and a memory, cause the computer device to perform a method of processing audio signals on the computer device, the method according to claim 10 (electronic device or software, Abstract) 

Claims 3-4 and 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over Noise gate  ( Wikipedia Noise gate article dated - 25 June 2017) and further  in view of Muesch  ( US Pub: 20100106507)  and further in view of Epstein  ( US Pub: 20170339496 ) 

Regarding claim 3, Noise gate modified by Muesch as above in claim 1, does not explicitly teaches wherein   the computer device is configured to compress the combined audio signal by selectively increasing an amplitude of the speech included in the first audio signal
However Epstein teaches compress the combined audio signal by selectively increasing an amplitude of the speech included in the first audio signal ( increase the amplitude of the speech, Para 0016, Para 0021-0022) 
It would have been obvious having the teachings of Noise gate and Muesch to further include the concept of Epstein before effective filing date to improve the quality of dialog 

Regarding claim 4, Noise gate modified by Muesch as above in claim 1, does not explicitly teaches wherein   , wherein the computer device is configured to: selectively harmonically excite the compressed audio signal
However Epstein teaches selectively harmonically excite the compressed audio signal ( adding a moderate high frequency, Para 0076, 0095) 
It would have been obvious having the teachings of Noise gate and Muesch to further include the concept of Epstein before effective filing date to improve the quality of dialog 

Regarding claim 12, arguments analogous to claim 3, are applicable 
Regarding claim 13, arguments analogous to claim 4, are applicable 

Claims 6, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noise gate  ( Wikipedia Noise gate article dated - 25 June 2017) and further  in view of Muesch  ( US Pub: 20100106507)  and further in view of Oh ( US Pub: 20110040567 ) 

Regarding claim 6, Noise gate modified by Muesch as above in claim 5, does not explicitly teaches , wherein the computer device is configured to: normalize the first audio signal included in the first bitstream and/or the second audio signal included in the second bitstream
However Oh teaches normalize the first audio signal included in the first bitstream and/or the second audio signal included in the second bitstream ( the object information_1 comprises music including a vocal, a piano, a guitar object signals, and the object information_2 comprises a violin, a vocal object signal; The combined reference information generating unit 5121 may estimate the combined reference information as the above method. Before the change of the combined reference information, the object level information_i is normalized using the reference information_i, Para 0100, 0115) 
It would have been obvious having the concept of Noise gate and Muesch to further including the teachings of Oh before effective filing date to get the information in a standard size before combining  

Regarding claim 9, Noise gate modified by Muesch teaches  television broadcast, Para 0031, Muesch however does not explicitly mentions wherein the computer device is configured to: transmit the output audio signal via a telephony service 
Oh teaches  the computer device is configured to: transmit the output audio signal via a telephony service ( Para 0085) 
It would have been obvious having the teachings of Noise gate and Muesch to have the concept of Oh to use the concept as described in Noise gate and Muesch for teleconference for better dialog processing 

Regarding claim 15, arguments analogous to claim 6, are applicable 
Regarding claim 18, arguments analogous to claim 9, are applicable
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub: 20200065262 mentions a combined audio signal, the combined audio signal comprising a first audio signal including speech and a second audio signal ( generate a combine first and second signal, Para 0002-0003) ; compress the combined audio signal to provide a compressed audio signal by matching amplitudes of the first audio signal and the second audio signal ( amplitude matching of the signal, Claim 1) ; and control a dynamic range of the compressed audio signal to provide an output audio signa ( dynamic amplitude range of the combined signal, Claim 9, Abstract) ; whereby a quality of the speech included in the output audio signal is improved ( signal quality and better performance, Para 0022) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674